Title: Excise, [2 May] 1794
From: Madison, James
To: 


[2. May 1794]

   
   In Committee of the Whole, Dexter (a Federalist) countered arguments that an excise was antirepublican by pointing out that his constituents in Massachusetts were good republicans but supported the excise.


Mr. Madison professed an aversion to all comparisons; but if they must be made, it was proper to draw them with the strictest regard to truth. He agreed with the gentleman from Massachusetts lately up, that the citizens of that state were good republicans, but so were the citizens of other states. Laws were fast equalizing the manners of Americans, all over the continent; and no where with more rapidity than in Virginia. The people there were not less truly republican than others. There had not been a single insurrection, in that state, since the first declaration of independence; nor any resistance to the laws. Excise had indeed been very unpopular in the Southern states, compared with what it was in the Eastern; but for this there was a very good reason. The tax was not only one, to which they had not been accustomed, but it fell much more heavy upon the Southern than upon the Eastern states, where it was likewise familiar. The people of Virginia had never been discontented, even when paying heavy taxes, before the institution of the federal government, at the amount of the taxes themselves. Their dissatisfaction arose from the knowledge that, at that time, but a small part of these taxes went into the public treasury. The collectors, in raising the revenue, speculated upon a bad paper medium, and by certain maneuvres, (which the member did not explain, but which are notoriously known) they turned the greater part of what they received into their own pockets. This was the only reason why the Virginians had formerly discovered discontent. As to the subject before the house, it was proper to chuse taxes the least unequal. Tobacco excise was a burden the most unequal. It fell upon the poor, upon sailors, day-labourers, and other people of these classes, while the rich will often escape it. Much had been said about the taxing of luxury. The pleasures of life consisted in a series of innocent gratifications, and he felt no satisfaction in the prospect of their being squeezed. Sumptuary laws had never, he believed, answered any good purpose. Something had been said about the difference between direct personal taxes, and those raised by indirect means, such as excise and customs. He quoted an author of respectable character, in England, who estimated the expence of uplifting direct taxes, in that country, such as the land tax, at three per cent. and that of uplifting indirect taxes, such as those of excise and customs, upon the whole, at thirty per cent.
   
   Some years ago, the expence of collecting the revenues of Britain was about Two millions and two or three hundred thousand pounds of Pennsylvania currency. The expence hath since increased. Some taxes do not, in many parts of the country, defray more than half the charge of collecting them.

 This last was perhaps an exaggeration, and must be in part, a conjecture. But such a conjecture proved that the proportion upon indirect taxes was at least very considerable. Excise had at first been resorted to upon a few manufactures. The dealers indemnify themselves at the expence of their customers. At the same time, they endeavoured to evade the duties, and thus there commences a struggle, which has many bad effects, both upon industry and public morals. In Europe, when tobacco is excised, the government forbids it from being planted. (Some years ago, the British farmers were obliged, by an act of parliament, to pull up and burn their tobacco, before it was full grown.) No such measure he hoped would be adopted here, but it was hard to say where the business might one day end. Statesmen, in general, did not study the liberty, the virtue, or the comforts of the people, but merely to collect as much revenue, as they were able. Taxes were not, for the most part, the work of patriotism. An excise established in America would discourage the emigrations from Europe, that might, at this time, be so much expected. He was determined to vote against the resolution.
